
	
		I
		112th CONGRESS
		2d Session
		H. R. 6311
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Edwards (for
			 herself, Mrs. Bono Mack,
			 Ms. Norton,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Ms. Schakowsky,
			 Mrs. Napolitano,
			 Mr. Lynch,
			 Ms. Brown of Florida,
			 Mr. Blumenauer,
			 Mr. Buchanan,
			 Mr. Carnahan,
			 Mr. Carson of Indiana,
			 Mr. Towns,
			 Mr. Moran,
			 Mr. Keating,
			 Ms. Richardson,
			 Ms. Wilson of Florida,
			 Mr. Olver,
			 Mr. Hinchey,
			 Mr. Conyers,
			 Ms. Wasserman Schultz,
			 Mr. Davis of Illinois,
			 Mr. Tierney,
			 Mr. Lewis of Georgia,
			 Mrs. Capito,
			 Ms. Bass of California, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prevent deaths occurring from drug
		  overdoses.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Overdose Stat
			 Act or the S.O.S
			 Act.
		2.FindingsThe Congress finds the following:
			(1)According to the
			 Centers for Disease Control and Prevention, a drug overdose fatality occurs in
			 the United States every 14 minutes. More people now die from drug-related
			 deaths than traffic fatalities in the United States.
			(2)The Centers for
			 Disease Control and Prevention reports that nearly 36,500 people in the United
			 States died from a drug overdose in 2008 alone. More than 75 percent of these
			 deaths were due to unintentional drug overdoses, and many could have been
			 prevented.
			(3)Deaths resulting
			 from unintentional drug overdoses increased more than 400 percent between 1980
			 and 1999, and more than doubled between 1999 and 2008.
			(4)Ninety-one percent
			 of all unintentional poisoning deaths are due to drugs. Poisoning deaths cost
			 society $93,464,000 in direct medical costs and $28,142,598,000 in lost
			 productivity costs in the year 2005 alone.
			(5)Both fatal and
			 nonfatal overdoses place a heavy burden on public health and public safety
			 resources, yet no Federal agency has been tasked with stemming this
			 crisis.
			(6)Opioid pain
			 medications such as oxycodone and hydrocodone are involved in more than 40
			 percent of all drug poisoning deaths. Six times as many people died of an
			 overdose from methadone prescribed to treat pain in 2009 than a decade before.
			 Rural and suburban regions are disproportionately affected by opioid
			 prescription overdoses.
			(7)Naloxone is a
			 medication that rapidly reverses overdose from heroin and opioid pain
			 medications.
			(8)In April 2012, the
			 Food and Drug Administration (FDA) held a public workshop in collaboration with
			 the National Institute on Drug Abuse (NIDA) and the Centers for Disease Control
			 and Prevention (CDC), and with participation from the Substance Abuse and
			 Mental Health Services Administration (SAMHSA) and the Office of National Drug
			 Control Policy (ONDCP), to discuss making naloxone more widely available
			 outside of conventional medical settings to reduce the incidence of opioid
			 overdose fatalities.
			(9)Health
			 practitioners often do not adequately inform patients and caregivers on how to
			 recognize overdose symptoms and effectively respond by seeking emergency
			 assistance and providing naloxone and other first aid in order to save a
			 life.
			(10)The American
			 Medical Association (AMA), the Nation’s largest physician organization,
			 supports further implementation of community-based programs that offer naloxone
			 and other opioid overdose prevention services.
			(11)Community-based
			 overdose prevention programs have successfully prevented deaths from opioid
			 overdoses by making rescue trainings and naloxone available to first
			 responders, parents, and other bystanders who may encounter an overdose. A CDC
			 report credits overdose prevention programs with saving more than 10,000 lives
			 since 1996.
			(12)At least 188
			 local overdose prevention programs are operating in the United States,
			 including in major cities such as Baltimore, Chicago, Los Angeles, New York
			 City, Boston, San Francisco, and Philadelphia, and statewide in New Mexico,
			 Massachusetts, and New York. In New Mexico, which has one of the highest drug
			 overdose death rates in the country, health officials estimate the statewide
			 naloxone distribution program that began in 2001 has reversed 3,000 overdoses.
			 Another program in Wilkes County, North Carolina, reduced overdose deaths 69
			 percent between 2009 and 2011.
			(13)Overdose
			 prevention programs are needed in correctional facilities, addiction treatment
			 programs, and other places where people are at higher risk of overdosing after
			 a period of abstinence.
			(14)A real-time
			 overdose surveillance and reporting database is needed to monitor fatal and
			 nonfatal drug overdoses, identify areas of the country in need of programmatic
			 support, monitor the outcomes of overdose occurrences, and enhance evaluation
			 of community programs and interventions.
			3.Overdose
			 prevention grant program
			(a)Program
			 authorizedThe Director of the Centers for Disease Control and
			 Prevention shall award grants or cooperative agreements to eligible entities to
			 enable the eligible entities to reduce deaths occurring from overdoses of
			 drugs.
			(b)Application
				(1)In
			 generalAn eligible entity desiring a grant or cooperative
			 agreement under this section shall submit to the Director an application at
			 such time, in such manner, and containing such information as the Director may
			 require.
				(2)ContentsAn
			 application under paragraph (1) shall include—
					(A)a description of
			 the activities to be funded through the grant or cooperative agreement;
			 and
					(B)a demonstration
			 that the eligible entity has the capacity to carry out such activities.
					(c)PriorityIn
			 awarding grants and cooperative agreements under subsection (a), the Director
			 shall give priority to eligible entities that—
				(1)are a public
			 health agency or community-based organization; and
				(2)have expertise in
			 preventing deaths occurring from overdoses of drugs in populations at high risk
			 of such deaths.
				(d)Eligible
			 activitiesAs a condition on receipt of a grant or cooperative
			 agreement under this section, an eligible entity shall agree to use the grant
			 or cooperative agreement to carry out one or more of the following
			 activities:
				(1)Purchasing and
			 distributing the drug naloxone.
				(2)Educating
			 physicians and pharmacists about overdose prevention and naloxone
			 prescription.
				(3)Training first
			 responders, other individuals in a position to respond to an overdose, and law
			 enforcement and corrections officials on the effective response to individuals
			 who have overdosed on drugs.
				(4)Implementing and
			 enhancing programs to provide overdose prevention, recognition, treatment, and
			 response to individuals in need of such services.
				(5)Expanding a
			 program described in paragraph (1), (2), or (3).
				(e)ReportAs
			 a condition on receipt of a grant or cooperative agreement under this section,
			 an eligible entity shall agree to prepare and submit, not later than 90 days
			 after the end of the grant or cooperative agreement period, a report to the
			 Director describing the results of the activities supported through the grant
			 or cooperative agreement.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section for each of the fiscal years 2013
			 through 2017.
			4.Sentinel
			 surveillance system
			(a)Data
			 collectionThe Director of the Centers for Disease Control and
			 Prevention shall annually compile and publish data on both fatal and nonfatal
			 overdoses of drugs for the preceding year. To the extent possible, the data
			 shall be collected from all county, State, and tribal governments, the Federal
			 Government, and private sources (such as the National Poison Data System),
			 shall be made available in the form of an Internet database that is accessible
			 to the public, and shall include—
				(1)identification of
			 the underlying drugs that led to fatal overdose;
				(2)identification of
			 substance level specificity where possible;
				(3)analysis of trends
			 in polydrug use in overdose victims, as well as identification of emerging
			 overdose patterns;
				(4)results of
			 toxicology screenings in fatal overdoses routinely conducted by State medical
			 examiners;
				(5)identification
			 of—
					(A)drugs that were
			 involved in both fatal and nonfatal unintentional poisonings; and
					(B)the number and
			 percentage of such poisonings by drug; and
					(6)identification of
			 the type of place where unintentional drug poisonings occur, as well as the
			 age, race, and gender of victims.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2013 through 2017.
			5.Surveillance
			 capacity building
			(a)Program
			 authorizedThe Director of the Centers for Disease Control and
			 Prevention shall award grants or cooperative agreements to State, local, or
			 tribal governments, or the National Poison Data System, working in conjunction
			 with the State, local, or tribal governments, to improve fatal and nonfatal
			 drug overdose surveillance and reporting capabilities, including the
			 following:
				(1)Implementing or
			 enhancing the capacity of a coroner or medical examiner’s office to conduct
			 toxicological screenings where drug overdose is the suspected cause of
			 death.
				(2)Providing training
			 to improve identification of drug overdose as the cause of death by coroners
			 and medical examiners.
				(3)Establishing, in
			 cooperation with the National Poison Data System, coroners, and medical
			 examiners, a comprehensive national program for surveillance of, and reporting
			 to an electronic database on, drug overdose deaths in the United States.
				(4)Establishing, in cooperation with the
			 National Poison Data System, a comprehensive national program for surveillance
			 of, and reporting to an electronic database on, fatal and nonfatal drug
			 overdose occurrences, including epidemiological and toxicologic analysis and
			 trends.
				(b)Application
				(1)In
			 generalA State, local, or tribal government or the National
			 Poison Data System desiring a grant or cooperative agreement under this section
			 shall submit to the Director an application at such time, in such manner, and
			 containing such information as the Director may require.
				(2)ContentsThe
			 application described in paragraph (1) shall include—
					(A)a description of
			 the activities to be funded through the grant or cooperative agreement;
			 and
					(B)a demonstration
			 that the State, local, or tribal government or the National Poison Data System
			 has the capacity to carry out such activities.
					(c)ReportAs
			 a condition on receipt of a grant or cooperative agreement under this section,
			 a State, local, or tribal government or the National Poison Data System shall
			 agree to prepare and submit, not later than 90 days after the end of the grant
			 or cooperative agreement period, a report to the Director describing the
			 results of the activities supported through the grant or cooperative
			 agreement.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2013 through 2017.
			6.Reducing overdose
			 deaths
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall develop a plan in
			 consultation with a task force comprised of stakeholders to reduce the number
			 of deaths occurring from overdoses of drugs and shall submit the plan to
			 Congress. The plan shall include—
				(1)an identification
			 of the barriers to obtaining accurate data regarding the number of deaths
			 occurring from overdoses of drugs;
				(2)an identification
			 of the barriers to implementing more effective overdose prevention strategies
			 and programs;
				(3)an examination of
			 overdose prevention best practices;
				(4)a
			 plan for implementation of a public health campaign to educate physicians and
			 the public about overdose prevention and naloxone prescription;
				(5)recommendations
			 for improving and expanding overdose prevention programming; and
				(6)recommendations
			 for such legislative or administrative action as the Director considers
			 appropriate.
				(b)DefinitionIn
			 this section, the term stakeholder means any individual directly
			 impacted by drug overdose, any direct service provider who engages individuals
			 at risk of a drug overdose, any drug overdose prevention advocate, the National
			 Institute on Drug Abuse, the Center for Substance Abuse Treatment, the Centers
			 for Disease Control and Prevention, the Food and Drug Administration, the
			 American Association of Poison Control Centers, and any other individual or
			 entity with drug overdose expertise.
			7.Overdose
			 prevention research
			(a)Overdose
			 researchThe Director of the National Institute on Drug Abuse
			 shall prioritize and conduct or support research on drug overdose and overdose
			 prevention. The primary aims of this research shall include—
				(1)examinations of
			 circumstances that contributed to drug overdose and identification of drugs
			 associated with fatal overdose;
				(2)evaluations of
			 existing overdose prevention program intervention methods; and
				(3)pilot programs or
			 research trials on new overdose prevention strategies or programs that have not
			 been studied in the United States.
				(b)Dosage forms of
			 naloxoneThe Director of the National Institute on Drug Abuse
			 shall support research on the development of dosage forms of naloxone
			 specifically intended to be used by lay persons or first responders for the
			 prehospital treatment of unintentional drug overdose.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2013 through 2017.
			8.DefinitionsIn this Act:
			(1)DirectorUnless
			 otherwise specified, the term Director means the Director of the
			 Centers for Disease Control and Prevention.
			(2)DrugThe
			 term drug—
				(A)means a drug (as
			 that term is defined in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321)); and
				(B)includes any
			 controlled substance (as that term is defined in section 102 of the Controlled
			 Substances Act (21 U.S.C. 802)).
				(3)Eligible
			 entityThe term eligible entity means an entity that
			 is a State, local, or tribal government, a correctional institution, a law
			 enforcement agency, a community agency, a professional organization in the
			 field of poison control and surveillance, or a private nonprofit
			 organization.
			(4)National poison
			 data systemThe term
			 National Poison Data System means the system operated by the
			 American Association of Poison Control Centers, in partnership with the Centers
			 for Disease Control and Prevention, for real-time local, State, and national
			 electronic reporting, and the corresponding database network.
			(5)StateThe
			 term State means any of the several States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
			(6)TrainingThe
			 term training means any activity that is educational,
			 instructional, or consultative in nature, and may include volunteer trainings,
			 awareness building exercises, outreach to individuals who are at-risk of a drug
			 overdose, and distribution of educational materials.
			
